In deciding whether there was probable cause for an arrest, a court must determine if, at the moment of arrest, the police officer knew facts and circumstances and had reasonably trustworthy information sufficient to warrant a prudent person in believing the suspect had committed an offense. Beck v. Ohio
(1964), 379 U.S. 89, 91, 85 S.Ct. 223, 225, 13 L.Ed.2d 142, 145;State v. Finch (1985), 24 Ohio App.3d 38, 39-40, 24 OBR 61, 62-64, 492 N.E.2d 1254, 1256. At the time Barber decided to place Kromski under arrest, she knew only that he had been involved in an accident, that he smelled of alcohol, and that he admitted drinking some alcohol. She noticed no impaired motor coordination or any other indicia of intoxication. This information was not sufficient to give her probable cause to arrest. See Finch, supra; State v. Taylor (1981), 3 Ohio App.3d 197, 3 OBR 224, 444 N.E.2d 481; State v. Cloud (M.C.1991),61 Ohio Misc.2d 87, 573 N.E.2d 1244. Under the circumstances, Barber would have been justified in conducting further investigation, see Finch, supra, at 40, 24 OBR at 63-64,492 N.E.2d at 1257, but, as observed by the trial court, she "jumped the gun" by immediately placing Kromski under arrest. *Page 625 
Further, the record demonstrates that the trial judge believed Wilson's testimony that the cause of the accident was Kromski's excessive speed combined with the sharp turn and the gravel on the road. In a hearing on a motion to suppress, matters as to the credibility of evidence are for the trial court to decide. State v. Fanning (1982), 1 Ohio St.3d 19, 20, 1 OBR 57, 57-58, 437 N.E.2d 583, 584; State v. Melvan (1992),80 Ohio App.3d 443, 447, 609 N.E.2d 595, 598. An appellate court is bound to accept the trial court's findings of fact if they are supported by competent, credible evidence. Melvan, supra, at 447,609 N.E.2d at 598. Accordingly, I determine that the trial court did not err in granting Kromski's motion to suppress and the city's assignment of error should be overruled.